UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):July 22, 2011 GCI, Inc. (Exact name of registrant as specified in its charter) State of Alaska 000-05890 91-1820757 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2550 Denali Street, Suite 1000, Anchorage, Alaska (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (907) 868-5600 NONE (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 – Registrant’s Business and Operations Item 1.01Entry into a Material Definitive Agreement The information set forth in Item 2.03 is incorporated in this Item 1.01 by reference. Section 2 – Financial Information Item 2.03Creation of a Direct Financial Obligation or an Obligation Under an Off-Balance Sheet Arrangement of a Registrant On July 22, 2011, GCI Holdings, Inc. (“Holdings”), a wholly owned subsidiary of the registrant, entered into an Add-On Term Loan Supplement No. 2 (the “Supplement”) to the Second Amended and Restated Credit and Guarantee Agreement, dated as of January 29, 2010, among Holdings, GCI, Inc., the subsidiary guarantors party thereto, the lenders party thereto, Credit Agricole Corporate and Investment Bank (f/k/a Calyon New York Branch), as administrative agent (as amended, supplemented or otherwise modified from time to time, the “Credit Agreement”), and the other Agents named therein.The Supplement provides for an additional $25 million term loan with an initial interest rate of LIBOR plus 2.5%, payable in accordance with the terms of the Credit Agreement.Holdings intends to use the $25 million term loan proceeds for general corporate purposes andto pay down outstanding revolving loans under the Credit Agreement, thus increasing availability under the revolving portion of the Credit Agreement. Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No.Description 10.191Add-On Term Loan Supplement No. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GCI, INC. Date: July 26, 2011 By: /s/John M. Lowber Name: JohnM. Lowber Title:Secretary, Treasurer and Director (PrincipalFinancial Officer and Principal Accounting Officer) EXHIBIT INDEX Exhibit No.Description 10.191Add-On Term Loan Supplement No. 2
